Rugg, C.J.
This is a petition brought by administrators in a probate court praying for a determination of the validity of specified claims held by six persons named as respondents against the estate of their intestate. Prior to the bringing of this petition, each of the respondents had brought an action at law in the Superior Court against the administrators, within the period fixed by the statute of limitations, to enforce collection of the several claims described in the petition. In each of those actions trial by jury had been claimed ánd all the actions are pending. The several claims are based upon alleged contracts made by the intestate. It is plain that the Superior Court has jurisdiction of these actions at law. The contrary has not been argued. The question presented for decision is whether in these circumstances the Probate Court has jurisdiction to entertain the petition. The petition is brought under G. L. c. 197, § 2. That section is in these words: “If an executor or administrator who has given due notice of his appointment does not within six months thereafter have notice of demands against the estate of the deceased sufficient to warrant him to represent such estate to be insolvent, he may, after the expiration of said six months, pay the debts due from the estate and shall not be personally liable to any creditor in consequence of such payments made before notice of such creditor’s demand; and if such executor or administrator is in doubt as to the validity of any debt which, if valid, he would have a right to pay under this section, he may, with the approval of the probate court, *214after notice to all persons interested, pay such debt or so much thereof as the court may authorize.”
This section does not purport to deprive any other courts of jurisdiction. It confers additional but not exclusive jurisdiction on probate courts. Its main design is to enable executors and administrators to settle estates more expeditiously than might otherwise be possible, and at the same time to receive protection in paying claims of doubtful validity or questioned by persons interested in the estate. It provides alternative procedure. It does not extinguish preexisting remedies open to parties. It leaves untouched every other provision of law for .the adjudica- ■ tian of claims against estates. It would be contrary to sound canons of statutory construction to interpret this section as working so radicaba change in the law as to deprive parties of the right to bring actions at law, with the concomitant privilege of claiming trial by jury, and to compel all persons having claims against the estate of a deceased person to resort to probate courts alone for adjusting demands, without explicit and unmistakable language. No such legislative mandate is expressed by the natural meaning of the words of this section. Ginzberg v. Wyman, 272 Mass. 499. Nathan v. Nathan, 166 Mass. 294.
Thus interpreted, the statute is not rendered useless, but has a considerable field for its operation. It enables executors and administrators, if all parties desire, to proceed at once for the determination of the validity of claims against their estates. It offers a means for accelerating the settlement of estates. Doubtless, in many instances, it would be for the advantage of creditors;as well as fiduciaries to have the validity of claims determined in this way. See French v. Bray, 263 Mass. 121; Bray v. Bray, 263 Mass. 141.
Where different courts of the same sovereign power have concurrent jurisdiction of the same causes, the one whose jurisdiction is first duly invoked has authority paramount over other courts. It acquires exclusive jurisdiction over the subject and so long as the proceeding is pending before it no action can be taken by any other court. Stearns v. Stearns, 16 Mass. 167, 171. Powers v. City Council of *215Springfield, 116 Mass. 84. Miller v. County Commissioners, 119 Mass. 485. Dorsey v. Corkery, 227 Mass. 498. See Old Dominion Copper Mining & Smelting Co. v. Bigelow, 203 Mass. 159, 221. Since the causes described in the petition have all been put in litigation in the Superior Court prior to the filing of the present petition, that court acquired and retains jurisdiction exclusive of the Probate Court.
There is nothing at variance with this principle in cases like Consolidated Ordnance Co. v. Marsh, 227 Mass. 15; Spear v. Coggan, 223 Mass. 156; Corey v. Tuttle, 249 Mass. 135, or other decisions relied upon by the petitioner. They are not relevant to the facts here disclosed, in the light of the governing statute. Decisions as to the settlement of insolvent estates of deceased persons, such as Agoos v. Cosmopolitan Trust Co. 241 Mass. 103, rest upon different considerations and are not pertinent to the present issue. The claims set out in the petition have nothing in common except that they are against a single estate. Each is founded on a separate contract and apparently all were made at different times. They afford no foundation for invoking equitable jurisdiction in order to avoid multiplicity of suits. That principle is well established within its proper bounds. Carr v. Silloway, 105 Mass. 543. Smith v. Smith, 148 Mass. 1, 5. Sheffield Waterworks v. Yeomans, L. R. 2 Ch. 8. But it has no applicability to a case like the present when the several causes of action are separate and distinct and have already been put in issue in appropriate proceedings in a court of competent jurisdiction. Rogers v. Boston Club, 205 Mass. 261. Maguire v. Reough, 238 Mass. 98. Spear v. H. V. Greene Co. 246 Mass. 259, 267-268. Compare Smith v. Bank of New England, 69 N. H. 254.,
The decision of the trial judge in declining to assume jurisdiction of the petition was right.

Decree affirmed.